United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 97-2187
                                    ___________

United States of America,              *
                                       *
            Plaintiff - Appellee,      *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * District of Minnesota.
Rafael Ramon Williams,                 *
also known as Felly,                   * [UNPUBLISHED]
                                       *
            Defendant - Appellant.     *
                                  ___________

                              Submitted: December 12, 1997
                                  Filed: December 18, 1997
                                   ___________

Before MURPHY, JOHN R. GIBSON, and MAGILL, Circuit Judges.
                           ___________

PER CURIAM.

      Rafael Ramon Williams pled guilty to one count of conspiracy to distribute and
to possess with intent to distribute cocaine base (crack) in violation of 21 U.S.C. §§
841(a)(1), 846, and was sentenced to 216 months. Williams appeals, challenging the
four level enhancement applied to his sentence by the district court1 for being an
organizer or leader of a conspiracy involving five or more participants. See U.S.S.G.
§ 3B1.1(a). After reviewing the record, we conclude that it supports the findings of the


      1
      The Honorable David S. Doty, United States District Court for the District of
Minnesota.
district court regarding Williams' role in the conspiracy. Accordingly, we affirm the
judgment.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT




                                        -2-